In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                           No. 15-453V
                                    Filed: November 24, 2015
                                        Not for Publication

*************************************
ELAINE BRAUNSTEIN,                  *
                                    *
            Petitioner,             *
                                                               Damages decision based on
                                    *
                                                               proffer; influenza (flu) vaccine;
 v.                                 *
                                                               shoulder injury related to vaccine
                                    *
                                                               administration (SIRVA)
SECRETARY OF HEALTH                 *
AND HUMAN SERVICES,                 *
                                    *
            Respondent.             *
                                    *
*************************************

Ronald C. Homer, Boston, MA, for petitioner.
Linda S. Renzi, Washington, DC, for respondent.

MILLMAN, Special Master


                              DECISION AWARDING DAMAGES 1

        On May 4, 2015, petitioner filed a petition under the National Childhood Vaccine Injury
Act, 42 U.S.C. §§ 300aa-10–34 (2012), alleging that she suffered a shoulder injury as a result of
the influenza (“flu”) vaccination she received on October 29, 2013. On August 26, 2015,
respondent filed her Rule 4(c) Report, conceding that petitioner suffered from a shoulder injury
related to vaccine administration (“SIRVA”) and recommending compensation.



1
  Because this decision contains a reasoned explanation for the special master's action in this case, the
special master intends to post this decision on the United States Court of Federal Claims's website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made available to the
public unless they contain trade secrets or commercial or financial information that is privileged and
confidential, or medical or similar information whose disclosure would constitute a clearly unwarranted
invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and move to redact
such information prior to the document=s disclosure. If the special master, upon review, agrees that the
identified material fits within the banned categories listed above, the special master shall redact such
material from public access.
        On November 24, 2015, respondent filed Respondent’s Proffer on Award of
Compensation. The undersigned finds the terms of the proffer to be reasonable. Based on the
record as a whole, the undersigned finds that petitioner is entitled to the award as stated in the
proffer. Pursuant to the terms stated in the attached proffer, the court awards a lump sum
payment of $140,000.00, representing all elements of compensation to which petitioner would be
entitled under 42 U.S.C. § 300aa-15(a). The award shall be in the form of a check for
$140,000.00 made payable to petitioner, Elaine Braunstein.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: November 24, 2015                                                           /s/ Laura D. Millman
                                                                                     Laura D. Millman
                                                                                       Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2
                      IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                OFFICE OF SPECIAL MASTERS

ELAINE BRAUNSTEIN,                            )
                                              )
                  Petitioner,                 )       No. 15-453V
                                              )       Special Master
          v.                                  )       Millman
                                              )       ECF
SECRETARY OF HEALTH                           )
AND HUMAN SERVICES,                           )
                                              )
                  Respondent.                 )
                                              )

           RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

    I.         Compensation for Vaccine Injury-Related Items:

    Respondent proffers that based on the evidence of record, petitioner should be

awarded $140,000.00. This amount represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a)(1); §15(a)(3)(B); and

§15(a)(4). Petitioner agrees.

    II.        Form of the Award:

    The parties recommend that the compensation provided to Elaine Braunstein should

be made through a lump sum payment as described below, and request that the special

master’s decision and the Court’s judgment award the following:1

    A lump sum payment of $140,000.00 in the form of a check payable to petitioner,
    Elaine Braunstein. This amount accounts for all elements of compensation under 42
    U.S.C. § 300aa-15(a) to which petitioner would be entitled.

    Petitioner is a competent adult. Evidence of guardianship is not required in this case.




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses and future pain and suffering.


                                             1
                           Respectfully submitted,

                           BENJAMIN C. MIZER
                           Principal Deputy Assistant Attorney General

                           RUPA BHATTACHARYYA
                           Director
                           Torts Branch, Civil Division

                           VINCENT J. MATANOSKI
                           Deputy Director
                           Torts Branch, Civil Division

                           MICHAEL P. MILMOE
                           Senior Trial Counsel
                           Torts Branch, Civil Division

                           /s/ Linda S. Renzi
                           LINDA S. RENZI
                           Senior Trial Counsel
                           Torts Branch, Civil Division
                           U. S. Department of Justice
                           P.O. Box l46, Benjamin Franklin Station
                           Washington, D.C. 20044-0146
                           Direct dial: (202) 616-4133
Dated: November 20, 2015




                           2